DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(l/m).  The drawings are required to have sufficient line quality/thickness and shading so as to allow for adequate reproduction value.  No new matter should be added.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 and 3, the claims recite “wherein a fluid containment section” which is vague and indefinite as it is not clear if the claims are intended to provide further limitation over “a fluid containment section” as recited in parent claim 1 or a different element.  For examination purposes, the claim shall be interpreted as being directed to the limitation of claim 1 and be read as “the fluid containment section”, however clarification and correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al., U.S. Patent5,381,631, in view of Butler et al., U.S. Patent Publication 2007/0151731, hereinafter referred to as Raghavan and Butler.
Regarding Claim 1, Raghavan discloses a water jet cutting tool assembly comprising:
A top connection (first adapter 38) and an electronics section (based on standard electrical connections as underwater electrical connectors at 74; Col 5, Lines 37-52);
A fluid containment section (defined as internal sections of the tool string between pump 85 and the jet manifold 13; Col 3, Line 56 – Col 4, Line 28);
A pump section (defined as pump 85; Col 3, Line 56 – Col 4, Line 28);
A rotary section (including the mechanisms which rotate the jet manifold using a motor; Col 5, Lines 20-52);
And a cutting section (as part of the jet manifold 13 which directs the fluid jet in a radial outward direction; Col 3, Line 56 – Col 4, Line 28);
Wherein the top connection and the electronic section is connected to the fluid containment section, the fluid containment section is connected to the pump section, and the rotary section is connected to the cutting section (in so far as the pump, electronic control systems, rotary, and cutting elements are all interconnected as one assembly as seen in at least Figures 1 and 2).
While Raghavan discloses the above structures for the water jet cutting tool, it does not expressly disclose the use of an accumulator in the system.
Additionally, Butler teaches the use of a wellbore fluid jetting tool which includes a pumping system and a fluid pressure accumulator (Paragraph 0031).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the jetting assembly of Raghavan to include a pressure accumulator as taught by Butler.  Doing so would allow a user to release an instantaneous pressure jet with a desired pressure/volume from the tool (Paragraphs 0031, 0032).
Regarding Claims 2 and 3, Raghavan further discloses that the fluid containment sections contain about ten gallons of fluid in so far as the claims do not provide substantive structure to define the fluid containment sections such that any linear length of tubing may arbitrarily be defined as the containment section which encompasses a volume of approximately 10 gallons.  Examiner notes that this is a broad interpretation, however, a more explicit recitation of the structure of the fluid containment section in keeping with the instant specification would likely overcome the above interpretation.
Regarding Claims 4-6, Raghavan further discloses that the system may comprise a second fluid containment section connected at one end to the first fluid containment section and connected at another end of the pump section (as detailed above, in the absence of a more explicit recitation of the fluid containment sections, the selection is largely arbitrary such that any section that exists between the uphole and terminal end would meet the limitations of a second containment section).
Regarding Claims 7-9, Raghavan further discloses an additional section connected between two other sections (Examiner notes that in the absence of a more specific structure for any of the recited elements, as Figures 1 and 2 present multiple different sections of pipe, rig structure, tubing string, tool elements, such a configuration necessarily discloses additional sections between two other sections).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laird et al., U.S. Patent Publication 2013/0153227, in view of Butler et al., U.S. Patent Publication 2007/0151731, hereinafter referred to as Laird and Butler.
Regarding Claim 10, Laird discloses a method for using a water jet cutting tool assembly to cut a tubular, comprising the steps of:
Providing a water jet cutting assembly comprising a top connection and an electronics section (the cutter assembly 10 includes an upper portion at fishing neck 24 and electronics as part of the control for various elements in the tool string; Paragraphs 0016, 0018, 0020-0022), a fluid containment section (defined as ant portion of the tool which allows for the intake of water for run through the pump; Paragraph 0020), a pump section (Paragraph 0020-0022), a rotary section (as defined the cutting jet may either utilize stationary or rotational drive; Paragraph 0020), and a cutting section (defined as the nozzle portion which directs the cutting jet outward; Paragraphs 0020-0022), wherein the top connection and the electronic section is connected to the fluid containment section, the fluid containment section is connected to the pump section, and the rotary section is connected to the cutting section (in so far as the pump, electronic control systems, rotary, and cutting elements are all interconnected as one assembly as seen in at least Figures 1a/b and 2);
Providing a wellbore comprising a subterranean well (defined by casing C), a wireline unit (formed with wireline 1), a well control package (as part of the at least the rig pressure control pumps; Paragraph 0009), a formation (behind casing C), and a casing (C; Paragraphs 0007-0009, 0020);
Lowering the water jet cutting tool assembly into a well using a wireline (wireline 1 is used as conveyance; Paragraphs 0008, 0020); and
Cutting the casing using the water jet cutting tool (Paragraph 0020).
While Laird discloses the above structures for the water jet cutting tool, it does not expressly disclose the use of an accumulator in the system.
Additionally, Butler teaches the use of a wellbore fluid jetting tool which includes a pumping system and a fluid pressure accumulator (Paragraph 0031).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the jetting assembly of Laird to include a pressure accumulator as taught by Butler.  Doing so would allow a user to release an instantaneous pressure jet with a desired pressure/volume from the tool (Paragraphs 0031, 0032).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dotson et al., U.S. Patent Publication 2015/0075793, teaches the use of a downhole jetting cutting tool with an internal flow path.
Linde, U.S. Patent Publication 2018/0021922, teaches the use of a downhole abrasive cutting system having a rotational directed nozzle jet.
Slade et al., U.S. Patent Publication 2004/0089450, teaches the use of a downhole pressure generated cutting jet for severing tubulars.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676